DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (2017/0182373).  Claims 1-3, Uchida discloses a golf ball comprising at least one core and a cover layer made from polyurethane (tables 1 and 4).  Uchida does not disclose the Martens hardness or the elastic recovery of the cover. However, Uchida discloses a cover material identical to applicant’s, Pandex MDI-PTMG type thermoplastic polyurethane (table 4, composition A of Uchida; applicant’s table 2). Since the Pandex materials are identical the elastic recovery and the martens hardness will also be identical.  Uchida further discloses a Shore D hardness for the cover of 47, while applicant claims no more than 45 shore D. However, varying the cover hardness within 2 units is within the capabilities of one skilled in the art for the desired performance. It should be noted applicant discloses a range from 25 to 65 for the inventive cover with a preferable range of no more than 55 Shore D. The range of no more than 45 is not critical to the invention.  "[Where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Claim 4, the cover thickness is 0.825 mm (table 1).  Claim 5, the cover layer is a polyurethane, see above.  Claim 6, a coating is formed on the surface of the cover [122].  Claim 7, Uchida does not disclose the Martens hardness or the elastic recovery of the coating.  However, the coating compositions are identical resulting in identical properties.  Uchida Table 5 compositions J and I are identical to Applicant’s compositions A and B (page 17, table 3), respectively, see below.  
    PNG
    media_image1.png
    327
    506
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    264
    502
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    516
    780
    media_image3.png
    Greyscale

One of ordinary skill in the art would have modified the cover hardness by 2 units for the desired performance.  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. Uchida discloses a Shore D hardness for the cover of 47, while applicant claims no more than 45 shore D. However, varying the cover hardness within 2 units is within the capabilities of one skilled in the art for the desired performance. It should be noted applicant discloses a range from 25 to 65 for the inventive cover with a preferable range of no more than 55 Shore D which indicates the range of no more than 45 is not critical to the invention.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



February 23, 2021